
	

113 S2537 IS: Red River Private Property Protection Act
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2537
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Mr. Cornyn (for himself and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide legal certainty to property owners along the Red River in Texas, and for other purposes. 
	
	
		
			1.
			Short title
			This Act may be cited as the Red River Private Property Protection Act.
		
			2.
			Findings
			Congress finds as follows:
			
				(1)
				In 1923, the Supreme Court found the border between Texas and Oklahoma to be: the water-washed and relatively permanent elevation or acclivity at the outer line of the river bed
			 which separates the bed from the adjacent upland, whether valley or hill,
			 and serves to confine the waters within the bed and to preserve the course
			 of the river, and that the boundary intended is on and along the bank at
			 the average or mean level attained by the waters in the periods when they
			 reach and wash the bank without overflowing it. When we speak of the bed,
			 we include all of the area which is kept practically bare of vegetation by
			 the wash of the waters of the river from year to year in their onward
			 course, although parts of it are left dry for months at a time, and we
			 exclude the lateral valleys, which have the characteristics of relatively
			 fast land and usually are covered by upland grasses and vegetation,
			 although temporarily overflowed in exceptional instances when the river is
			 at flood..
			
				(2)
				This would become known as the gradient boundary.
			
				(3)
				This decision makes clear that, absent water that is physically touching the bank, the high bluff
			 or ancient bank along the southern edge of the Red River is not the boundary between Texas and Oklahoma.
			
				(4)
				In 2000, Public Law 106–288 ratified the Red River Boundary Compact agreed to and signed into State
			 law by Texas and Oklahoma that sets the boundary between the States to be
			 the vegetation line on the south bank of the Red River, except for the
			 Texoma area where the boundary is established pursuant to procedures
			 provided for in the Compact.
			
				(5)
				Therefore, the Bureau of Land Management should have no claim to land that is either south of the gradient boundary established by the Supreme Court or south of the vegetation line on the southern bank of the Red
			 River pursuant to Public Law 106–288 whereby landowners have proof of
			 their right, title, and interest to the land and have been paying property
			 taxes accordingly.
			
			3.
			Issuance of quit claim deeds
			
				(a)
				In General
				The Secretary shall relinquish and shall transfer by quit claim deed all right, title, and interest
			 of the United States in and to Red River lands to any claimant who
			 demonstrates to the satisfaction of the Secretary that official county or
			 State records indicate that the claimant holds all right, title, and
			 interest to those lands.
			
				(b)
				Public Notification
				The Secretary shall publish in the Federal Register and on official and appropriate Web sites the
			 process to receive written and/or electronic submissions of the documents
			 required under subsection (a). The Secretary shall treat all proper
			 notifications received from the claimant as fulfilling the satisfaction
			 requirements under subsection (a).
			
				(c)
				Standard of Approval
				The Secretary shall accept all official county and State records as filed in the county on the date
			 of submission proving right, title, and interest.
			
				(d)
				Time Period for Approval or Disapproval of Request
				The Secretary shall approve or disapprove a request for a quit claim deed under subsection (a) not
			 later than 120 days after the date on which the written request is
			 received by the Secretary. If the Secretary fails to approve or disapprove
			 such a request by the end of such 120-day period, the request shall be
			 deemed to be approved.
			
			4.
			Resource Management Plan
			The Secretary shall ensure that no parcels of Red River lands are treated as Federal land for the
			 purpose of any resource management plan until the Secretary has ensured
			 that such parcels are not subject to transfer under section 3.
		
			5.
			Definitions
			For the purposes of this Act—
			
				(1)
				the term Red River lands means lands along the approximately 539-mile stretch of the Red River between the States of Texas
			 and Oklahoma; and
			
				(2)
				the term Secretary means the Secretary of the Interior, acting through the Director of Bureau of Land Management.
			
